Broyles, C. J.
1. "The first grant of a new trial will not be disturbed unless it appears 'that the judge abused his discretion in granting it, and that the law and facts required the verdict notwithstanding the judgment of the presiding judge.’ Civil Code (1910), § 6204.” Stalnaker v. Beach, 18 Ga. App. 172 (88 S. E. 99) ; Southern Fertilizer Co. v. Peacock, 19 Ga. App. 592 (91 S. E. 928). “This principle in reference to the first grant of a new trial is applicable when the grant is conditional and the condition is not complied with. Harris v. Central Ry. Co., 103 Ga. 495 (30 S. E. 425) ; Wood v. Southern Express Co., 95 Ga. 451 (22 S. E. 535).” Ellis v. Spell, 20 Ga. App. 347 (93 S. E. 49).
2. Under the foregoing ruling and the facts of the instant case, this court can not say that the judge abused his discretion in this first grant of a new trial, and, therefore, the judgment must be and is

Affirmed.


MacIntyre and Guerry, JJ., concur.